PER CURIAM.*
Early on Christmas Day, 1976, an argument took place between defendant Daniel Gettridge and his common law wife Juanita Johnson. The incident took place at the couple’s Desire Housing Project apartment where they resided with their two minor children and with Juanita’s son, Clyde Rat-cliff. The disagreement was started over a pair of pants belonging to the defendant which he claimed Juanita had ruined by laundering. Some blows were exchanged between the two with Juanita receiving a cut on the mouth which produced bleeding. Shortly after the argument had subsided, Juanita’s son Clyde returned home and was told by his mother to call the police. As Daniel attempted to prevent the telephone call, a slight scuffle ensued causing Juanita to flee the scene to a neighbor’s apartment. From her position there, Juanita could see across the hall into her kitchen where Clyde was standing empty-handed. Juanita *330called for Clyde to leave the apartment, saw him move from her view, and then heard some shots being fired. The police arrived on the scene after having been called by Ms. Johnson to find Clyde on the kitchen floor, having been shot several times. The victim was taken to the hospital where he was pronounced dead. Defendant Gettridge, having fled the scene, was taken into custody at his brother’s house where he surrendered to police later than night. After trial by jury, defendant was convicted of violating R. S. 14:30, murder in the first degree, and sentenced at the recommendation of the jury to life imprisonment at hard labor.
Defendant presents eight arguments to this Court in support of thirteen assignments of error. We find that none of defendant’s assignments present reversible error, nor do any involve legal issues not governed by clearly applicable principles of law. Therefore, the assignments are treated in an appendix attached hereto which remains part of the public record of this Court but which is not for publication with this per curiam opinion.

Decree

Accordingly, the conviction and sentence of the defendant Daniel R. Gettridge are affirmed.
AFFIRMED.

 Judges Grover L. Covington, Remy Chiasson, and Elmo E. Lear, of the Court of Appeal, First Circuit, participated in this decision as Associate Justices ad hoc, joined by Associate Justices Pascal F. Calogero, Jr., Walter F. Marcus, Jr., James L. Dennis, and Fred A. Blanche, Jr.